Citation Nr: 0601394	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded in January 2004 and 
now returns to the Board for appellate review. 


FINDING OF FACT

The veteran's currently diagnosed hypertension began in his 
military service. 


CONCLUSION OF LAW

Hypertension was incurred during the veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005)).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.  As the Board's decision herein constitutes 
a complete grant of the benefit sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; 10 percent is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  As relevant, Note (1) provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he was first treated for 
hypertension during his military service.  As such, he claims 
that he is entitled to service connection for hypertension.

As an initial matter, the Board observes that the veteran's 
service medical records appear to be unavailable.  
Documentation contained in the claims file shows that the 
National Personnel Records Center (NPRC) had transferred such 
records to the RO in July 1980.  However, the only service 
medical record contained in the claims file is the veteran's 
June 1972 enlistment examination.  Additional records 
requests to the NPRC have been unsuccessful.  As such, the 
Board's presumption that the veteran's medical records are 
unavailable requires a heightened explanation of its findings 
and a careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  

The veteran's service personnel records show that he was 
administratively discharged as a result of a character or 
behavior disorder.  Specifically, he was given a diagnosis of 
immature personality.  A July 1973 Memorandum from the 
Director of NAS Miramar Counseling and Assistance Center 
reflects that high blood pressure was mentioned in connection 
with the veteran's diagnosed character/behavior disorder.  
Specifically, it was noted that, as had always been the case 
when the veteran was stressed, his blood pressure was 
extremely high.  It was also recorded that the veteran had 
reported to medical on numerous occasions since enlistment 
with complaints of high blood pressure, difficulty sleeping, 
and hives.  

A June 1980 letter from Dr. C.J. reflects that the veteran 
was first examined and treated for hypertension (high blood 
pressure) in July 1975.  A December 1999 physical examination 
from Mercy Occupational Health Center shows a blood pressure 
reading of 141/98 and the veteran reported a history of high 
blood pressure for the prior 20 years.  A May 2000 record 
from Dr. C.I. shows that the veteran had a 15 year history of 
hypertension and had been treated with Tranzene for many 
years.  It was noted that his blood pressure responded fairly 
well to the regiment and suggested that such may have been 
due to anxiety or emotional problems.  Lately, the veteran 
had baseline blood pressure elevations and was started on 
medications, to include Verapamil and Toprol.  His blood 
pressure was 146/90.  In June 2000, Dr. C.I. saw the veteran 
for follow-up and, at such time, his blood pressure reading 
was 130/82.  It was noted that the veteran was currently on 
Toprol and his blood pressure was normal.  The veteran was 
diagnosed with hypertension in both May 2000 and June 2000.

Records from the Springfield Health Care Center reflect a 
diagnosis of borderline hypertension.  An October 1980 record 
shows that the veteran's blood pressure was 155/95.  In March 
1982, the veteran had blood pressure readings of 145/90, 
130/90, and 138/88.  A record dated in May 1982 shows that 
the veteran's blood pressure was 150/92.  In February 1988, 
the veteran's blood pressure was noted to be In December 
1988, his blood pressure reading was 150/95.  In October 
1990, the veteran's blood pressure was 140/92.  The 
impression was borderline blood pressure.  It was also noted 
that the veteran had chronic anxiety. In January 1996, his 
blood pressure readings were 144/78 in the right arm and 
150/90 in the left arm.  In May 1997, the veteran's blood 
pressure was 162/90 and in November 1999, it was 134/104, 
142/110, and 144/95.  In January 2000, it was noted that his 
blood pressure was 156/92 and 158/98.  A February 2000 record 
shows that the veteran's home diastolics were running mostly 
in the low 90's and systolics were in the range of 140.  At 
such time, his blood pressure was read as 144/98 and 132/87.  
In March 2000, the veteran's blood pressure was 160/96, 
160/100, 135/87, and 145/92.  His blood pressure was noted to 
be 148/88 in April 2000 and 150/90 in May 2000.

An August 2004 VA examination reflects that the veteran's 
claims file, to include his medical records, was reviewed.  
The examiner noted that the veteran was discharged from the 
military as a result of anxiety associated with high blood 
pressure and hives.  The examiner also observed the veteran 
was originally treated with anti-anxiety medication.  In 
March 1982, he was on Corgard and, by 1988, he was on 
Tranzene; however during an anxiety attack, his blood 
pressure was 150/96.  The veteran had a normal echocardiogram 
at that time without evidence of MVP (a condition sometimes 
associated with anxiety, but not usually with hypertension).  
The examiner also noted that many, but not all, physician 
visits in the record from 1980 onward show elevated blood 
pressure readings.  By 1999, the veteran needed anti-
hypertensive medications to control his blood pressure.  The 
examiner noted that the veteran was doing well on Toprol, 
Zoloft, and Tranzene. 

It was recorded that the veteran's hypertension started in 
1973 and that he currently required continuous medication to 
control it.  Hypertension was present at discharge from 
service, but was intermittent until the 1990's when he 
required continuous medication to control it.  At the time of 
the examination, the veteran's blood pressure was 124/75, 
112/70, and 125/76.  After performing an electrocardiogram, 
an X-ray, and laboratory tests, the examiner diagnosed 
hypertension with LVH (left ventricular hypertrophy).  The 
examiner indicated that, according to the record, the veteran 
was discharged from service with elevated blood pressure.  
Such was labile for several years before becoming fixed.  The 
examiner opined that it was as likely as not that the 
veteran's hypertension began in service.  

The examiner further stated that the veteran's hypertension 
was associated with anxiety, but integral with it and such 
was now fixed in that it required not only anti-anxiety 
medication, but also a beta blocker to control it.  The 
record showed that high blood pressure was present at 
discharge, but no actual reading was given.  It was noted 
that high blood pressure was part of the reason for 
discharge.  The examiner cited to the July 1973 Memorandum.  
For many years thereafter, the veteran's blood pressure was 
labile, which is, intermittently elevated associated with 
anxiety.  However, the examiner stated that people who have 
labile hypertension were more likely than those who do not to 
develop fixed hypertension eventually, as was the case with 
the veteran.  

The Board initially notes that the veteran has a current 
diagnosis of hypertension.  However, there is no evidence 
that such manifested to a degree of 10 percent, as defined in 
Diagnostic Code 7101, within the first year after service.  
Specifically, the earliest documentation of treatment for 
such disability was in July 1975, approximately two years 
after the veteran's discharge in August 1973.  As such, 
presumptive service connection is not warranted for 
hypertension.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

However, the Board finds that the preponderance of the 
evidence demonstrates that the veteran is entitled to direct 
service connection for hypertension.  Specifically, while his 
service medical records are unavailable, the July 1973 
Memorandum contained in his service personnel records shows 
that the veteran had sought in-service treatment on numerous 
occasions for complaints of high blood pressure.  As such, it 
appears that the veteran had, at the very least, episodes of 
high blood pressure while in service.  Also, post-service 
records, to include the August 2004 VA examination, 
demonstrate a current diagnosis of hypertension.  The August 
2004 VA examiner indicated that the veteran had hypertension 
and, while it had been labile for several years, it was now 
fixed and required a beta blocker.  Moreover, the August 2004 
VA examiner opined that it was as likely as not that the 
veteran's hypertension began in service.  In coming to this 
conclusion, the examiner acknowledged that the veteran's 
hypertension was initially associated with anxiety and was 
labile; however, like many people who have labile 
hypertension, the veteran developed fixed hypertension.  
Therefore, the Board finds that the veteran incurred 
hypertension during his active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


ORDER

Service connection for hypertension is granted. 



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


